Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 19, 2021.
				Response to the Amendment
3.	Applicant’s amendment filed on 05/19/2021, with respect to claims 1-20 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 15 and 17-20 has been amended.
5.	Claims 1-20 remain pending in this office action.
Claim Objections
6.	As a result of the amendment to the claims, examiner withdrawn the pending objection to the claims.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”, in view of Lee et al (US 2014/0270541 A1).
	As per clam 1, Chang disclaoses:
	- a quantization method comprising (a codebook search method, abstract, line 1-5”),
setting quantization codewords (Fig. 3, a diagram (i.e. voronoi diagram) is setup for quantizing codewords”),
	- selecting, from the set quantization codewords, at least one quantization 5codeword of which distance from an original feature vector is smaller than first predetermined distance (selecting (i.e. identifying) codewords best distance, page 1538, column 2, line 25-40”), 
	Chang does not explicitly disclose determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords. However, in the same field of endeavor Lee in an analogous art discloses determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords (quantization feature vector are determined based on quantization codeword and ratio of distance (i.e. NNDR), Para [[0043]-[0044], Para [0070]-[0075], Fig. 8-10”).
Therefore, it would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lee et al into the method of Chang to recognize an object and searching an image using the important visual descriptor of that object for efficiency of time and memory. 
As per claim 2, rejection of claim 1 is incorporated, and further Chang discloses:
- wherein the selecting the quantization codeword subset from the set quantization codewords comprises: 15selecting the quantization codeword subset from quantization codewords set in a hierarchy structure (codewords selected from a hierarchy structure, Fig. 2, page 1540, column 2, line 1-10”).
As per claim 3, rejection of claim 2 is incorporated, and further Chang discloses:
- wherein the quantization codewords set in the hierarchy structure include top layer 20quantization codewords and sub layer quantization codewords corresponding to the top layer quantization codewords; the selecting the quantization codeword subset from the set quantization codewords comprising: calculating distance of the original feature vector from each of top layer 25quantization codewords (hierarchy structure include top layer, page 1540, column 2, line 12-20, and calculating distance between codewords, page 1538, column 2, line 26-36”), 
- selecting, as the quantization codeword subset, at least one top layer quantization codeword of which distance from the original feature vector satisfies a setting distance requirement and sub layer quantization codewords 411900-25310-CINC corresponding to the top layer quantization codeword (distance satisfaction, (i.e. shortest distance), page 1543, column 2, line 20-30”). 
As per claim 4, rejection of claim 3 is incorporated, and further Chang discloses:
- wherein at least one top layer quantization codeword of which distance from the original feature vector 5satisfies the setting distance requirement and the sub layer quantization codewords corresponding to the top layer quantization codeword are divided into sets, and at least one divided set is selected as the quantization codeword subset (codewords are divided and subset, page 1540, column 1, line 21-35”).
As per claim 5, rejection of claim 3 is incorporated, and further Chang discloses:
- 10performing, when a top layer quantization codeword from the quantization codeword subset is present in the quantization codewords for determining the 15quantization feature vectors corresponding to the original feature vector and when the original feature vector is divided into a plurality of sub feature vectors, a quantization processing on each of the sub feature vectors divided from the original feature vector by using the top layer quantization codeword and the sub layer quantization codewords corresponding thereto (quantizing each sub feature, (codewords are divided and subset, page 1540, column 1, line 21-35”, column 2, line 1-10”).
As per claim 6, rejection of claim 5 is incorporated, and further Chang discloses:
- storing the determined quantization feature vectors by the following information: information of two quantization codewords for determining a quantization 25feature vector corresponding to the original feature vector, information of two quantization codewords used in performing the quantization processing on each of the sub feature vectors and parameters (storing the quantization feature for each sub feature and parameter, page 1538, column 1, line 15-25”).
As per claim 7, rejection of claim 6 is incorporated, and further Chang discloses:
- wherein the parameter is, in considering of directionality, a ratio of a distance of the sub feature vector to a nearer quantization codeword of the two quantization codewords used in performing the quantization processing, to a distance between the two 5quantization codewords (calculating a distance ratio, page 1544, table, 1, column 1, line 20-30”).
As per claim 8, rejection of claim 1 is incorporated, and further chang discloses:
- wherein when the number of quantization codewords for determining quantization feature vectors corresponding to the original feature vector is more than two, quantization 10feature vectors obtained based on any two quantization codewords are determined and one quantization feature vector is selected from the determined quantization feature vectors as a quantization feature vector corresponding to the original feature vector (determining codewords, page 1543, column 2, line 1-20”).
As per claim 9, rejection of claim 1 is incorporated, and Chang discloses:
- connecting any two quantization codewords in the at least two quantization codewords with one another, and calculating vertical projections 20of the original feature vector on each of connection lines respectively; and determining a connection line on which projection distance satisfies a requirement, and determining, as a quantization feature vector corresponding to the original feature vector, a projection of the original feature vector on the connection line on which the projection distance satisfies the requirement (connecting codeword with an edges, Fig. 4, column 2, line 1-15”).
As per claim 10, rejection of claim 9 is incorporated, and further Chang discloses:
- wherein the determined quantization feature vector is represented by information of at least two quantization codewords for determining quantization feature vectors 431900-25310-CINC corresponding to the original feature vector and at least one parameter (vector quantization, page 1542, column 1, line 15-30”).
As per claim 11, rejection of claim 10 is incorporated, and further Chang discloses:
- wherein the parameter is, in considering of directionality, a ratio of a distance of a 5quantization feature vector obtained by projecting the original feature vector on a connection line constituted by two quantization codewords to a nearer quantization codeword of the two quantization codewords, to a distance between the two quantization codewords, and the number of parameters is equal to the number of connection lines constituted by the at least two 10quantization codewords (projecting techniques used for quantizaing codewords, page 1539, column 2, line 15-30”).
As per claim 13, rejection of claim 1 is incorporated, and further Chang discloses:
- selecting, from the quantization codeword subset, at least one quantization codeword of which distance from the original feature vector satisfies a condition (selecting codeword with shortest distancepage 1543, column 2, line 1-30”),
- calculating, by connecting each of quantization codewords selected from 5the quantization codeword subset with other quantization codewords in the quantization codeword subset respectively, vertical projections of the original feature vector on each of connection lines (calculating distance between two codewords, Fig. 3, and 4, page 1538, column 2, line 25-55”), 
determining a connection line on which projection distance satisfies a requirement, and determining, as a quantization feature vector corresponding 10to the original feature vector, a projection of the original feature vector on the connection line on which the projection distance satisfies the requirement (projection of connection line, Fig. 3-4, page 1539, column 2, line 15-30”).
As per claim 14, rejection of claim 13 is incorporated, and further Chang discloses:
- sequentially connecting, in order of distances of quantization codewords selected from the quantization codeword subset from the original feature vector 20from near to far, each of quantization codewords with other quantization codewords in the quantization codeword subset respectively; and finishing, when calculation number of vertical projections of the original feature vector on connection lines exceeds a set maximum value, calculation of vertical projections of the original feature vector (sequentially connecting (i.e. sorted order, page 1539, column 2,line 15-35”).
As per claim 18, claim 18 is the apparatus claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
As per claim 20, 
Claim 20 is the computer readable medium claim corresponding to method claim 1 respectively, and rejected under the same reason set forth to the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”, in view of Lee et al (US 2014/0270541 A1), and further in view of Chen et al (US 2015/0280800 A1).
As per claim 12, rejection of claim 11 is incorporated, 
Combined method of Chang and Lee does not explicitly disclose wherein preset values of parameter are distributed in a specific area of a feature space, and if a calculation value of parameter determined in performing the 15calculation of vertical projections is within the specific area, a preset value of parameter closest to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors; and if the calculation value of parameter determined in performing the calculation of vertical projections is not within the specific area, a value of an 20upper limit value and a lower limit value which is closer to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors. However, Chen in an analogous art discloses wherein preset values of parameter are distributed in a specific area of a feature space, and if a calculation value of parameter determined in performing the 15calculation of vertical projections is within the specific area, a preset value of parameter closest to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors; and if the calculation value of parameter determined in performing the calculation of vertical projections is not within the specific area, a value of an 20upper limit value and a lower limit value which is closer to the calculation value of parameter is taken as the parameter for presenting quantization feature vectors (conditional preset value calculated for vector quantization, Fig. 6-7, Para [0032]-[0034]”).
Therefore, it would have been obvious to a person of the ordinary skill in the before the effective filing date of the invention was made to incorporate the teaching of Chen in to the combined method of Chang and Lee. The modification would be obvious because one having .
11.	Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Fast Planner-Oriented Ripple Search Algorithm for Hyperspace VQ Codebook”, Chin-Chen Chang, Fellow, IEEE, and Wen-Chuan Wu, February, 05, 2006, herein after “Chang”, in view of Lee et al (US 2014/0270541 A1), and further in view of Perlmutter et al (US 2009/0034805 A1).
As per claim 15, 
Claim 15 is a search method claim corresponding to method 1 respectively and rejected under the same reason set forth to the rejection of claim 1, 
Chang also disclose calculating distance of a feature to be looked up in page 1538, column 2, line, 15-25”),
However, Chang and Lee does not explicitly disclose quantization in a database and determining, as a search result, at least one quantization feature vector for which distance satisfy a condition. However, in the same field of endeavor Perlmuller in an analogous art disclose quantization in a database and determining, as a search result, at least one quantization feature vector for which distance satisfy a condition (searching query image, Para [0004], with distance satisfaction, Para [0180]-[0182]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention was made to incorporate the teaching of Perlmuller in to the combined method of Chang and Lee. The modification would be obvious because one having ordinary skill in the art would be motivated to use the codebook processing method of Chang and Lee into the method of Perlmutter to improve the performance of image search in an image database. 
As per claim 16, rejection of claim 15 is incorporated, and further Chang discloses:
- 5determining, among quantization codewords set in a feature space, a top layer quantization codeword of which distance from the feature vector to be 10looked up is smaller than second predetermined distance, and determining, among sub layer quantization codewords corresponding to the top layer quantization codeword, sub layer quantization codewords of which distances from the feature vector to be looked up are smaller than third predetermined distance (looking up top layer codewords, page 1538, column 2, line 10-30, page 1540, column 2, line 20-40”),
- 15determining quantization feature vectors obtained by using the determined top layer quantization codeword and/or the determined sub layer quantization codewords; and calculating distances between the feature vector to be looked up and the determined quantization feature vectors (calculating distance from top layer, page 1538, column 2, line 25-35, page 1540, column 2, line 20-40”).
As per claim 17,
Claim 17 is the computer readable medium claim corresponding to method claim 15 respectively, and rejected under the same reason set forth to the rejection of claim 15 above.
As per claim 19, 
Claim 19 is an apparatus claim corresponding to method claim 15 respectively and rejected under the same reason set forth to the rejection of claim 15 above.
Response to the Arguments
12.	Applicant’s arguments filed on 05/19/2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection necessitated by the amendment to the claims. 
	In response to applicant’s argument in page 11, applicants argued that Chang does not disclose at least "determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords," as recited in claim 1.
 	Examiner respectfully response that, newly cited reference Lee et al teaches determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords, quantization feature vector are determined based on quantization codeword and ratio of distance (i.e. NNDR), See Para [0043]-[0044], the visual descriptors may be quantized by using the quantization codebook, and also Nearest Neighbor Distance Ratio (NNDR) is calculated. Here, the visual descriptors are capable of being quantized into a nearest neighbor codeword, which is nearest to the visual descriptors inputted to the quantization unit 143, among codewords included in the quantization codebook. The NNDR may be represented as Equation shown below, See also in Para [0070]-[0075], Fig. 8-10”).
	In response to applicant’s argument in page 12, applicant’s argued that, Chang does not teach at least "A quantization method comprising: setting quantization codewords; selecting, from the set quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance; and determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords
	Examiner disagree and respectfully response that, hang teaches, a quantization method comprising in abstract, line 1-5, a codebook search method, abstract, line 1-5, setting quantization codewords in Fig. 3, a diagram (i.e. voronoi diagram) is setup for quantizing codewords”), selecting, from the set quantization codewords, at least one quantization 5codeword of which distance from an original feature vector is smaller than first predetermined distance in page 1538, column 2, line 25-40, selecting (i.e. identifying) codewords best distance, page 1538, column 2, line 25-40”, 
	Chang does not explicitly disclose determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords. However, in the same field of endeavor Lee in an analogous art discloses determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords (quantization feature vector are determined based on quantization codeword and ratio of distance (i.e. NNDR), Para [[0043]-[0044], Para [0070]-[0075], Fig. 8-10”), Lee at al teaches Lee et al teaches determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords, quantization feature vector are determined based on quantization codeword and ratio of distance (i.e. NNDR), See Para [0043]-[0044], the visual descriptors may be quantized by using the quantization codebook, and also Nearest Neighbor Distance Ratio (NNDR) is calculated. Here, the visual descriptors are capable of being quantized into a nearest neighbor codeword, which is nearest to the visual descriptors inputted to the quantization unit 143, among codewords included in the quantization codebook. The NNDR may be represented as Equation shown below, See also in Para [0070]-[0075], Fig. 8-10”).
	In response to applicant’s argument in page 13, applicants argued that cited references nevertheless fail to disclose at least "determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords," as recited in claim 15.
determining quantization feature vectors corresponding to the original feature vector from feature vectors using a combination of at least one selected quantization codeword and any other quantization codeword and a ratio of distance of these quantization codewords, quantization feature vector are determined based on quantization codeword and ratio of distance (i.e. NNDR), See Para [0043]-[0044], the visual descriptors may be quantized by using the quantization codebook, and also Nearest Neighbor Distance Ratio (NNDR) is calculated. Here, the visual descriptors are capable of being quantized into a nearest neighbor codeword, which is nearest to the visual descriptors inputted to the quantization unit 143, among codewords included in the quantization codebook. The NNDR may be represented as Equation shown below, See also in Para [0070]-[0075], Fig. 8-10”).
	Therefore, combined method of Chang and Lee teaches all elements of claim 1 and other independent claims as claimed.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167